NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

In the Interest of T.F., Jr.,      )
Child.                             )
___________________________________)
                                   )
N.W., the Mother,                  )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D18-2666
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Lee
County; Robert J. Branning, Circuit Judge.

Richard F. Joyce of Law Office of
Richard F. Joyce. P.A., Miami, for
Appellant.

Meredith K. Hall, of Children's Legal
Services, for Appellee Department of
Children and Families.

Laura J. Lee, Appellate Counsel of
Guardian ad Litem Program, for Appellee
Guardian ad Litem Program.

PER CURIAM.


             Affirmed.
VILLANTI, and BADALAMENTI and ATKINSON, JJ., Concur.




                                   -2-